Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-18 of U.S. Patent No. 11039162. Although the claims at issue are not identical, they are not patentably distinct from each other because the entirety of the claim limitations of the instant application are encompassed by the claims of the ‘162 application. The examiner notes that the ‘162 application includes additional claim limitations not required by the instant application. However a rejection of the broader, later filed application is appropriate in view of the narrower earlier filed application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, from which claims 9-14 depend, recites “A video signal encoding device comprising”, and further indicates that the device is a processor configured to implement a decoding method. The preamble indicates that the device is directed to encoding, however the claim relates only to a method of decoding without any recitation of method steps for encoding. Thus the claim contradicts itself by indicating the device is for encoding, while performing only decoding functions rendering the meets and bounds of the claims unclear. 
The examiner also notes that, lacking the requirement of an ‘encoding device’ claims 8-14 are essentially duplicate claims to the decoding device of 1-7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imajo et al (2016/0373688) in view of Schwarz et al (20130279577).
In regard to claim 1 Imajo discloses a video signal coding device  comprising:
a processor (Imajo par. 132 note CPU 301),
wherein the processor is configured to:
obtain motion information of a current block including a first motion vector corresponding to a first reference picture and a second motion vector corresponding to a second reference picture  (Imajo pars. 43-47 note Bi prediction mode and Merg prediction mode which may use two motion vectors corresponding to two reference pictures, also note Fig. 11 PU’s ‘A’ and ‘B’ each using two reference pictures for inter prediction). 
wherein the first reference picture and the second reference picture are included in a first reference picture list and a second reference picture list respectively (Imajo pars 43-47 note reference picture lists L0 and L1),
wherein the first reference picture list and the second reference picture list are different from each other (Imajo pars 43-47 note different picture lists L0 and L1, further note par. 104 lists L0 and L1 may include different reference pictures),
obtain a first picture order count (POC) difference representing a POC difference between a POC of the first reference picture and a POC of a current picture obtain a second POC difference representing a POC difference between a POC of the second reference picture and a POC of the current picture(Imajo Fig. 6 and pars. 62-63 note PU integration processing, further note pars. 88-116 for details of PU integration particularly note par. 94 note determining the difference between the POC of the reference picture and the POC of the current picture for each reference picture of the PU’s to be integrated), and
converting the current block based on a result of comparing the first POC difference and the second POC difference (Imajo Figs. 11-13 and pars. 94-101 note selecting the closest reference picture (smallest POC difference) as the reference picture for the integrated PU (PostPOC) ). 
correcting the motion vectors on the basis of the selected reference pictures (Imajo pars 97-101 note, also note par. 99 converting values of the block into an integrated PU using the POC difference between each PU’s reference picture and the current block (PrePOC-CrntPOC), and the POC difference of the selected integrated PU reference picture (PostPOC-CrntPOC),
wherein the first reference picture list is used in a first higher level region in which up to one motion vector is used for a specific sample and a second higher level region in which up to two motion vectors are used for the specific sample (Imajo Fig. 11 note first reference picture list L0 is used for in a first ‘higher level region’ PU C which uses only a single motion vector , and is also used for a second ‘higher level region’ PU B which uses two motion vectors)
wherein the second reference picture list is not used in the first higher level region (Imajo Fig. 11 note second reference picture list L1 is not used for prediction of the first ‘higher level region’ PU C).
Imajo further discloses encoding the current (Imajo Fig. 5 note encoding sections 120,130 and 140). It is noted that Imajo does not disclose details of reconstructing the current block using a decoding device. However, Schwarz discloses a decoding device in which encoded blocks are reconstructed (Schwarz par. 55 note encoding and decoding also note Fig. 5 and par. 68 reconstructing encoded blocks in an encoder at 110, further note  Fig. 6 and par. 70 reconstructing blocks in the decoder at 154). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention to reconstruct the encoded blocks of Imajo in a decoder as taught by Schwarz in order to allow for predictive coding and viewing of the encoded blocks. 

In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Imajo further discloses that a value representing the first reference picture list is 0 and a value representing the second reference picture list is 1 (Imajo pars 43-47 note reference lists L0 and L1). 

Claims 8 and 14 describe a video encoding device a method substantially corresponding to the decoding device described in claims 1 and 7 above. Refer to the statements made in the regard to claims 1 and 7 above for the rejection of claims 8 and 14 which will not be repeated here for brevity. Further note that Imajo discloses an encoding device (Imajo Fig. 5). 
Claims 15 and 20 describe a computer readable medium storing a bitstream decoded by a method substantially corresponding to the steps performed by the decoding device described in claims 1 and 7 above. Refer to the statements made in the regard to claims 1 and 7 above for the rejection of claims 15 and 20 which will not be repeated here for brevity. Further note that Imajo discloses a computer readable medium storing a bitstream (Imajo Fig. 19 and pars 132-134 note hard disk device, also note portable physical media) 

Allowable Subject Matter
Subject to the rejections for Double Patenting and 35 U.S.C. 112(b) above, claims 2-6, 9-13 and 16-19 are otherwise objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 9 and 16 require coding a video block by obtaining motion information for a current block including including first and second motion vectors that correspond, respectively, to first and second reference pictures in different reference picture lists, comparing the picture order count difference between the current picture and each of the first and second reference pictures, obtaining correction values for the first and second motion vectors in the form of a specific offset which is used to correct the first and second motion vectors and reconstructing the current block using the corrected first and second motion vectors. 
The closest prior arts are Imajo and Schwarz. Imajo discloses a decoding comparing picture order count differences between each of the reference pictures and a current block and correcting the motion vectors on the basis of the comparison by scaling the motion vectors based on the difference in picture order count. Schwarz discloses reconstructing video block using corrected motion vectors. None of the prior arts alone or in combination disclose all of the limitations required by claims 2, 9 and 16.
Claims 3-6, 10-13 and 17-19 depend from claims 2, 9 and 16 respectively and are allowed for the same reasons. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190313112 A1	Han; Jong-Ki et al.
US 20180098086 A1	Chuang; Hsiao-Chiang et al.
US 20140334551 A1	KIM; Hui Yong et al.
US 20130294513 A1	SEREGIN; Vadim et al.
US 20030099294 A1	Wang, Limin  et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423